IN THE COURT OF APPEALS OF IOWA

                                       No. 18-1708
                                Filed December 19, 2018


IN THE INTEREST OF C.K.,
Minor Child,

T.D., Father,
       Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Dickinson County, David C. Larson,

District Associate Judge.



          A father appeals the denial of his motion to modify a dispositional order in

child-in-need-of-assistance proceedings. AFFIRMED.



          Thor J. Klinker of Smith, Grigg, Shea & Klinker, P.C., Primghar, for appellant

father.

          Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for State.

          Shannon L. Sandy of Sandy Law Firm, PC, Spirit Lake, guardian ad litem

for minor child.



          Considered by Tabor, P.J., and Mullins and Bower, JJ.
                                            2


TABOR, Presiding Judge.

       Concerned about the safety of his now five-year-old son, C.K., Travis

moved to modify a dispositional order in the child-in-need-of-assistance (CINA)

case. The juvenile court had returned C.K. to the care of his mother, Candace.

But Travis feared Candace would expose C.K. to dangerous conduct by Sam, the

father of her other child. Travis sought care of C.K. because of Candace’s renewed

relationship with Sam. Travis also argued placement with him was in C.K.’s best

interests.

       The juvenile court found no “showing that circumstances have so

materially and substantially changed that a modification of the current dispositional

order is in the best interests of [C.K.].” The court also decided “the purposes of

the current dispositional order, namely, to maintain [C.K.] at home with his mother

and sister, can reasonably be accomplished with the services currently being

provided.” See Iowa Code § 232.103(4)(b), (c) (2018). In his petition on appeal,

Travis challenges only the court’s finding of no material and substantial change.

He does not discuss the statutory grounds for modification.1



1
  Our supreme court has not yet decided whether a 2004 legislative amendment to Iowa
Code section 232.103 superseded the “material-and-substantial-change” test adopted in
In re Leehey, 317 N.W.2d 513, 516 (Iowa Ct. App. 1982) (borrowing test from dissolution-
of-marriage cases). Although the material-and-substantial-change standard arose in a
published court of appeals case, the supreme court has recited the same principle, but
without analysis. See In re R.F., 471 N.W.2d 821, 824 (Iowa 1991) (citing In re J.F., 386
N.W.2d 149, 152 (Iowa Ct. App. 1986)). Our court has been inconsistent in approaching
this issue. One approach is to “defer to the supreme court whether case precedent should
still be followed.” See In re V.B., No. 14-0315, 2014 WL 2600318, at *4 n.3 (Iowa Ct. App.
June 11, 2014). Another approach is to find “such deference” unnecessary because the
statute superseded supreme court precedent. See In re M.M., No. 16-0548, 2016 WL
4036246, at *4–5 (Iowa Ct. App. July 27, 2016). Because Travis limits his appeal to the
material-and-substantial-change question, we elect to address both standards in this
decision.
                                            3


       In our de novo review, we reach the same conclusion as the juvenile court.2

Travis did not satisfy either the statutory grounds for modification described in

section 232.103(4) or the material-and-substantial-change test lingering in our

case law. Furthermore, being in his mother’s care is in C.K.’s best interests.

I.     Facts and Prior Proceedings

       C.K. came to the attention of the Iowa Department of Human Services

(DHS) in late 2016. He was living with his mother Candace, his younger half-sister

Z.S., and Z.S.’s father, Sam. Authorities suspected Sam was using heroin and

methamphetamine in the home, as well as selling marijuana. Sam also had a

history of domestic violence against Candace, including once threatening her with

a gun. After removing C.K. and Z.S. from the home, the DHS issued a founded

child-abuse assessment against Sam for denial of critical care for C.K.3 The court

adjudicated C.K. a CINA and placed him with Travis’s parents.4 Travis has never

had custody of C.K.

       For the next few months, Candace struggled to maintain stability. She

moved often and had no job. She continued an on-again, off-again relationship

with Sam, over objections from the DHS. Although ordered by the court to attend



2
  We review CINA proceedings de novo. In re L.H., 904 N.W.2d 145, 149 (Iowa 2017).
We are not bound by the juvenile court’s fact findings, but we accord them weight,
especially when assessing witness credibility. In re J.A.L., 694 N.W.2d 748, 753 (Iowa
2005). Our “principal concern is the best interests of the child.” L.H., 904 N.W.2d at 149.
CINA determinations must be based on clear and convincing evidence, that is, evidence
leaving no “serious or substantial doubts as to the correctness of conclusions of law drawn
from the evidence.” In re D.W., 791 N.W.2d 703, 706 (Iowa 2010).
3
  The DHS also confirmed an allegation of illegal drugs after Z.S. tested positive for the
presence of methamphetamine in a hair-stat test. The DHS did not confirm the allegation
of presence of illegal drugs in C.K. because he tested negative.
4
  The court’s March 2017 dispositional order directed C.K.’s custody to remain with his
paternal grandparents.
                                         4


parent-child interactive therapy (PCIT) with C.K., Candace failed to participate.

She also did not follow through with court-ordered individual therapy.

       But by March 2018, Candace showed improvement.               She started to

cooperate with services. She also reported to DHS she had ended her relationship

with Sam, who was in and out of jail. The DHS planned to return C.K. to Candace’s

care. Candace found an apartment and a job. In July, following a successful trial

home visit, the court transferred custody of C.K. back to Candace, who already

had custody of Z.S. Candace worked to maintain a stable home, job, and daycare

for the two children. The DHS reported both children were healthy, had their basic

needs met, and were bonded with Candace. Candace showed appropriate and

affectionate parenting without prompting.

       A complication arose in early 2018. Candace revealed to the DHS she was

pregnant following an encounter with Sam in October 2017 when they were still in

a relationship.

       Meanwhile, Sam never progressed in Z.S.’s CINA case. He failed in all

juvenile court expectations, including visitation, therapy, and substance-abuse

testing and treatment. He continued to engage in criminal activity, resulting in new

charges. The State petitioned to terminate his parental rights to Z.S. and intended

to file another petition to terminate when the new baby was born.

       In April, Candace continued to cooperate with services, according to the

DHS reports. The social worker had no concerns about her care for C.K., though

Candace admitted losing her full-time job and working only part-time. But the

worker did have suspicions Candace was seeing Sam again. The worker cited
                                            5


text messages, a photograph from a social media site, and observations of a pair

of men’s boots at Candace’s apartment.

      Also in April, Travis moved to modify the dispositional order. As reasons,

he cited Candace’s pregnancy, Sam’s release from jail, and Candace’s inability to

keep a job. The court held a hearing and denied the motion, finding Travis had not

shown grounds for modification and it was in C.K.’s best interests to remain with

Candace.

             The factual issue presented to the court is not who would be
      the best parent for [C.K.], but rather, the factual issue presented to
      the court is whether or not circumstances have so materially and
      substantially changed that a modification is in the best interests of
      the child. Based on the record made at the modification hearing,
      together with a review of the history of this case, the court finds that
      it has not been shown that circumstances have so materially and
      substantially changed that it would be in the best interests of [C.K.]
      to transfer custody from his mother to his father.

As for conclusions of law, the court held

             In the present case, there has not been a showing that
      circumstances have so materially and substantially changed that a
      modification of the current dispositional order is in the best interests
      of [C.K.]. In relation thereto, Travis argues that the purposes of the
      current dispositional order cannot reasonably be accomplished and
      that efforts made to effect the purposes of the order have been
      unsuccessful and other options to effect the purposes of the order
      are not available. In support of his position, Travis cites the court to
      section 232.103(4)(b & c), Code of Iowa. Although in the past
      Candace has not always been diligent in following the DHS case plan
      and although she has not always been honest with DHS regarding
      her relationship with Sam . . . , subsequent to the filing of the Motion
      to Modify Dispositional Order, Candace has realized the seriousness
      of her actions and she is now taking appropriate steps to follow the
      case plan. Accordingly, the court concludes that the purposes of the
      current dispositional order, namely, to maintain [C.K.] at home with
      his mother and sister, can reasonably be accomplished with the
      services currently being provided.
                                             6


The court also commented on C.K.’s best interests.

       Additionally, a removal of [C.K.] from his mother’s custody would
       separate him from [Z.S.], and it would not be in the best interests of
       either child to be separated from each other.

Travis now appeals the modification denial.5

II.    Discussion

        Travis advances three arguments: (1) it is not clear the juvenile court

applied the two-step material-and-substantial-change and best-interest test for

modification; (2) the evidence showed a material and substantial change in

circumstances and C.K.’s best interests warranted a change in custody; and

(3) C.K.’s best interests are served by placing him with Travis.

       To address Travis’s arguments, we must discuss the existing law on

modification of dispositional orders. Travis contends the court’s order is “not clear

on whether it holds there has been a substantial change in material circumstance”

justifying a transfer of custody.6

       In his petition on appeal, Travis relies on cases holding “Before a

dispositional order in a juvenile proceeding can be modified [pursuant to Iowa

Code section 232.103], the party seeking modification must first prove a

substantial change in material circumstances, and that under the new conditions,



5
  The State declined to respond to Travis’s petition on appeal. In the juvenile court, the
DHS contended the motion to modify C.K.’s placement should be granted. When the court
denied the motion, the State did not appeal. Likewise, we have no response to the petition
on appeal filed by counsel for Candace.
6
  We see no lack of clarity. The juvenile court order denying modification and its ruling on
Travis’s motion to enlarge were both explicit. “[I]t has not been shown that circumstances
have so materially and substantially changed that it would be in the best interests of [C.K.]
to transfer custody of his mother to his father.” And “Candace’s pregnancy subsequent to
the entry of the Dispositional Order, together with all of the other facts and circumstances
of this case does not constitute a substantial change in material circumstances.”
                                          7

a change is in the best interests of the child.”     In re D.G., 704 N.W.2d 454, 458

(Iowa Ct. App. 2005) (citing In re C.D., 509 N.W.2d 509, 511 (Iowa Ct. App. 1993));

see also In re R.F., 471 N.W.2d at 824.

       In 2004, our legislature amended section 232.103 to “expand the

circumstances by which the juvenile court may modify, vacate and substitute, or

terminate a child in need of assistance dispositional order.” See 2004 Iowa Acts

ch. 1154, § 2. The current statute provides the court may modify a dispositional

order if any of the following circumstances exist:

               a. The purposes of the order have been accomplished and the
       child is no longer in need of supervision, care, or treatment.
               b. The purposes of the order cannot reasonably be
       accomplished.
               c. The efforts made to effect the purposes of the order have
       been unsuccessful and other options to effect the purposes of the
       order are not available.
               d. The purposes of the order have been sufficiently
       accomplished and the continuation of supervision, care, or treatment
       is unjustified or unwarranted.

Iowa Code § 232.103(4).

       Since then, as noted above, panels of our court have split on whether to

analyze only the statutory grounds or continue to apply the substantial-and-

material-change test absent an explicit abrogation of that test by our supreme

court. Compare In re T.I., No. 18-0921, 2018 WL 4361065, at *3–4 (Iowa Ct. App.

Sept. 12, 2018) (adopting the reasoning of M.M., 2016 WL 4036246, at *4–5, and

applying the statutory factors), and In re A.S., No. 17-0663, 2017 WL 2665119, at

*1 n.1 (Iowa Ct. App. June 21, 2017) (finding the “material-and-substantial-change”

test was superseded by the legislative amendment and not addressing mother’s

argument the State failed to show a material and substantial change), and In re
                                           8

A.J., No 16-1954, 2017 WL 1278366, at *3–4 (Iowa Ct. App. Apr. 5, 2017)

(adopting the reasoning in M.M., 2016 WL 4036246, at *4–5, and applying the

statutory grounds), and M.M., 2016 WL 4036246, at *4–5 (reasoning amendment

superseded prior supreme court precedent and applying the statutory factors), with

In re T.B., No. 18-0767, 2018 WL 4929737, at *4–5 (Iowa Ct. App. Oct. 10, 2018)

(finding the evidence met both tests without deciding which test controls), and In

re E.G., No. 17-1855, 2018 WL 540995, at *2–3 & nn.4–5 (Iowa Ct. App. Jan. 24,

2018) (recognizing split but not reaching issue since mother raised no statutory

argument and circumstances showed a material and substantial change), and In

re C.C., No. 16-1678, 2017 WL 104969, at *1–2 (Iowa Ct. App. Jan. 11, 2017)

(deferring to supreme court precedent and requiring a showing of both standards),

and In re C.P., No. 16-1459, 2016 WL 6269941, at *3 n.2 (Iowa Ct. App. Oct. 26,

2016) (retaining the “material-and-substantial-change” requirement, “absent a

definitive decision from the supreme court”), and V.B., 2014 WL 2600318, at *4 n.3

(deferring to the supreme court in applying the substantial change test).

       Because Travis limits his appeal to the material-and-substantial-change

analysis, and the State has not weighed in, we address that test.7 To bolster his

claim of a material and substantial change, Travis points to Candace’s alleged

return to a romantic relationship with Sam, who cannot safely be around C.K.

Travis believes Candace has been dishonest with the DHS and the juvenile court.




7
  Before the juvenile court, Travis argued grounds for modification existed under
subsections 232.103(4)(b) and (c). The juvenile court found they did not. But Travis does
not object to those findings on appeal.
                                            9


He cites her pregnancy, her failure to complete PCIT, her inability to hold a job,

and Sam’s release from jail.8

       While it is true Candace has been unable to maintain full-time employment,

at the time of the hearing she was working part-time and hoped for more hours.

She had also reengaged with PCIT with C.K. and was working to complete the

therapy program. Neither of these circumstances warrant modification of C.K.’s

custody.

       The primary risk remains C.K.’s exposure to Sam through Candace. At the

hearing, the DHS supported Travis’s motion to modify because the case worker

suspected Candace was back with Sam. The worker testified her concern was

based on three pieces of evidence: (1) she knew Sam left jail on April 6 and, on

April 7, she received a Snapchat map screenshot9 placing Sam at Candace’s

home;10 (2) a few days after Sam was released from jail, a visiting social worker

noticed a pair of men’s work boots in Candace’s apartment; and (3) she obtained

a transcript of text messages exchanged by Candace and Sam when he was in jail

suggesting they were still in a romantic relationship. Again, the transcript is not in

our record. The worker testified Candace texted Sam “she misses him and wants

him back and wants to have contact with him.”11



8
  In his motion, Travis also alleged C.K. had been ill for a month with flu-like symptoms
and high temperatures. Although the DHS worker reported these symptoms in a report in
the spring, no one testified they persisted at the time of the late June hearing.
9
   A “screenshot” is a tangible printout of material existing in digital form. See 7 Laurie
Kratky Doré, Iowa Practice Series: Evidence § 5.901:11 (2015).
10
   The worker received the screenshot from a relative of Candace, whose name she could
not recall. The screenshot was not dated, but the relative told the worker it was taken on
April 9. The screenshot itself is not in our record.
11
   The DHS did not independently request to transfer C.K.’s custody from Candace based
on these concerns. Nor did the DHS request transfer of Z.S.’s custody. The DHS worker
                                        10


      In response to these suspicions, Candace testified she no longer wanted a

relationship with Sam, but he continued to contact her. Of the Snapchat map, she

testified she did not see Sam that day; Sam had not been in her house but she did

not know if he had been near her house. As for the texts sent to Sam in jail,

Candace testified she told him what he wanted to hear out of fear. She testified

the men’s boots in her apartment belonged to a friend named Josh. Candace

acknowledged she did not consistently meet case expectations until April 2018.

She testified she kept in contact with Sam for the first two-and-a-half years of the

CINA case because she believed Z.S. should have a relationship with her father.

But since April, she resolved she did not want to risk losing her children and now

supported terminating Sam’s parental rights to both his children. The juvenile court

found her testimony credible.

      Yet another consideration emerged just before the hearing. The DHS

worker expressed, for the first time, reservations about Candace’s parenting. The

worker alleged the children were becoming harder for Candace to manage. The

worker had “strong concerns” Candace would be unable to deal with all three

children when the baby arrived.      In contrast, the behavioral-health therapist

providing services to C.K. believed Candace could manage all three children. The

therapist noted Candace’s active participation in C.K.’s behavioral therapy. The

therapist also testified C.K. is closely bonded to his sister, Z.S., and separating

them would hurt C.K.




testified if she had conclusive proof Candace had reunited with Sam, she would have
requested removal—a tacit admission that her evidence was not reliable.
                                          11


       We credit the therapist’s considered view of Candace’s parenting abilities

over the DHS worker’s newly-minted concerns. C.K. has been back in Candace’s

care for more than one year—with no reports of neglect or abuse. In contrast, C.K.

has never been in Travis’s care. His objections to her continued custody focus

almost entirely on the risk posed by her alleged relationship with Sam.

       This case is close. If the evidence of Candace’s renewed relationship with

Sam were more reliable, it would weigh against Candace retaining custody. As it

stands, the juvenile court was in the best position to assess the testimony. And

the court believed Candace was sincere in her separation from Sam. Giving

proper deference to the juvenile court's credibility determinations, we find the proof

tips away from modification. Travis did not show a material and substantial change

in circumstances. And given C.K.’s bond with Candace and the risk of harm posed

by removing C.K. from the home he shares with his mother and sister, his best

interests are served by allowing him to remain there.

       Even if Travis had pursued the statutory grounds for modification on appeal,

our result would not differ. In written closing arguments to the juvenile court, Travis

alleged paragraphs (b) and (c) of section 232.103(4) applied to his motion. First,

the juvenile court may modify a dispositional order where “the purposes of the

order cannot reasonably be accomplished.” Id. § 232.103(4)(b). Second, the court

may modify a dispositional order where “efforts made to effect the purposes of the

order have been unsuccessful and other options to effect the purposes of the order

are not available.” Iowa Code § 232.103(4)(c). The juvenile court succinctly

described the purpose of the current dispositional order as maintaining C.K. “at

home with his mother and sister.” The court believed this purpose could be
                                            12


reasonably accomplished with the services in place.            We agree.     Unlike the

circumstances in M.M., where the DHS made substantial resources available to

the family and the family “failed to avail itself of those resources to effect positive

change,” Candace embraced the therapy and other services available to her. See

2016 WL 4036246, at *5. Modification was not warranted under the statutory

provisions.

         As his last pitch, Travis argues it is in C.K.’s best interests to live with him

rather than with Candace.        Because Travis did not prove the grounds for a

modification, we need not address this argument. We affirm the juvenile court

order.

         AFFIRMED.